Title: II. John Meyer to Thomas Jefferson, 12 August 1790
From: Meyer, John
To: Jefferson, Thomas



Sir
New York August 12th. 1790

It appears probable that it will not be convenient to the persons, who have heretofore been employed in your department as Interpreters, to proceed to Philadelphia, when the removal of the Offices shall take place, and that of Course there will be a vacancy.
If this be the case Sir, and it should correspond with your Arrangements, to make an Appointment for that purpose, I would with great deference beg leave to offer my Service as translator of the French, German and Low dutch Languages.
I have not procured an introduction Sir, but I take the Liberty of referring You to Mr. Hamilton, in whose Office I hold an employment, who, I have reason to believe, will give a Satisfactory Testimony, respecting my character, and who may also be able to give an opinion with regard to my Abilities in that Line.—I am Sir, with the greatest respect, Your most obedient hble Servt,

J. Meyer

